DETAILED ACTION
Response to Amendment
This is in response to an amendment/response filed on 7/25/2022
No claims have been amended.
 No claims have been cancelled.
No new claims added.
Hereon, claims 1-8 are currently pending; claims 1-8 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi, (USNO.2015/0263391)
	As for claim 1, Choi discloses and shows in Figs. 1-2 a battery pack comprising: a plurality of battery cells connected in series to each other (within battery cell); a fuse connected between two of the plurality of battery cells; and a primary protective circuit (within of combination of AFE IC) configured to measure voltages of the plurality of battery cells and control a protective operation of the fuse according to a highest voltage of the measured voltages (ref’s overdischarging level voltage) (par.[0031-0034,0036,0040]).
 	As for claim 2, Suzuki discloses and shows in Figs. 1 a charge switch and a discharge switch which are connected to an overall positive (+) or negative (-) terminal of the plurality of battery cells; and main control unit configured to control switching operations of the charge switch and the discharge switch (par.[0040]).
 	As for claim 3, Suzuki discloses and shows main control unit outputs a control signal for turning off the charge switch when a charge stop voltage is detected, and the primary protective circuit breaks connection of the fuse when there is an increase in voltage measured after the control signal is output
 	As for claim 4, Choi discloses and shows in Figs. 1-2 the primary protective circuit breaks connection of the fuse when the highest voltage is equal to or greater than a first cut-off voltage.
 	As for claim 5, Suzuki discloses and shows in Figs. 1-2 a secondary protective circuit (microcomputer) connected in parallel to the primary protective circuit and configured to control the protective operation of the fuse.
	As for claim 6, Suzuki discloses and shows in Fig. 4 secondary protective circuit measures the voltages of the plurality of battery cells and breaks the connection of the fuse when a highest voltage of the measured voltages is equal to or greater than a second cut-off voltage (ref’s overcharging level) (par.[0031-0032,0040])
 	As for claim 7, Suzuki discloses and shows in Fig. 4 the second cut-off voltage is greater than the first cut-off voltage (par.[0040])
 		As for claim 8, Suzuki discloses and shows in Fig. 2 the fuse is connected between a first battery cell and a second battery cell.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
In response to applicants’ argument that
The outstanding Office contends that the Choi reference discloses a fuse connected between two of the plurality of battery cells.1 However, it is respectfully submitted that such a contention mischaracterizes the disclosure of the Choi reference. In particular, the outstanding Office action has simply failed to show that the Choi reference discloses a fuse between two of the plurality of battery cells thereof. Specifically, the fuses 200 of the Choi reference are clearly and unambiguously described and illustrated (e.g., in FIG. 2 thereof, reproduced below) as being
between battery cells 130 and the AFE IC 120.” A fuse connected between battery cells and a AFE IC fails to correspond with the fuse that is recited in the instant claims, viz., a fuse connected between two battery cells of the plurality of battery cells.

 
The examiner respectfully disagree and submits, Choi discloses and shows Choi discloses and shows in Figs. 1 a battery pack comprising: a plurality of battery cells connected in series to each other (within battery cell); a fuse connected between two of the plurality of battery cells. Furthermore, the fuse in Choi is connected between two cells with AFE IC to create an electrical loop. Therefore, a fuse connected between two of the plurality of battery cells is disclosed as claimed.
Accordingly, the rejection is still proper and thus maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859